Pee Curiam.
After being arrested as an accomplice in a jewelry store robbery, defendant was convicted in a non-jury trial of larceny over $100.* He contends that the evidence was insufficient to support a finding of guilt beyond a reasonable doubt.
The record, as here, contains evidence supportin the verdict; an appellate court will not disturb judgment grounded on the tacit determination by the trial judge that the evidence supported the verdict. People v. Szymanski (1948), 321 Mich 248; People v. Dolphus (1966), 2 Mich App 229.
Conviction affirmed.
Quinn, P. J., and McGregor and V. J. Brennan, JJ., concurred.

 OLS 1961, § 750.356 (Stat Aim 1969 Cum Supp § 28.588).